447 F.2d 151
Joe Guzman GARCIA, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Dept. of Corrections,Respondent, Appellee.
No. 71-2190 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
Sept. 13, 1971.

Joe Guzman Garcia pro. se.
Crawford Martin, Atty. Gen. of Texas, Dunklin Sullivan, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Appeal from the United States District Court for the Western District of Texas; Dorwin W. Suttle, District Judge.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966